DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/910,186 filed on March 02, 2018 and the Request for continued examination (RCE) presented on August 31, 2020, amendment presented on December 28, 2020 which amends claims 1, 5 and 9, canceled claims 13-14 and presents arguments, is hereby acknowledged. Claims 1-12 are currently pending and subject to examination.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 03/02/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.      Claims 1-12 are allowed.

Response to Arguments
5.       With regard to the Applicant’s remarks dated December 28, 2020:
          Regarding rejection of claims 1-12 under 35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicants argue at pages 10-11 of remarks as filed on December 28, 2020 that Accetta, Hollis and Nakazawa fails to teach “obtain a type of 

6.      The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification.

                   EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
          With regard to the Applicant’s remarks dated December 28, 2020:
          Regarding rejection of claims 1-12 under 35 U.S.C. 103, Applicant’s arguments have been fully considered. Applicants argue at pages 10-11 of remarks as filed on December 28, 2020 that Accetta, Hollis and Nakazawa fails to teach “obtain a type of the first device when the second communication process enables communication with the first device with the temporary IP address, the type of the first device indicates a connection between the first network interface of the first computer server and the first device, the connection between the first network interface of the first computer server being one of an administrative Local Area Network (LAN), public LAN and interconnect 

       For Instance, The prior art of record (in particular, Accetta et al. (US 2016/0100008 A1, hereinafter as “Accetta”) does not disclose “obtain a type of the first device when the second communication process enables communication with the first device with the temporary IP address, the type of the first device indicates a connection between the first network interface of the first computer server and the first device, the connection between the first network interface of the first computer server being one of an administrative Local Area Network (LAN), public LAN and interconnect with the second computer server” as recited by amended Independent Claims 1, 5 and 9.
      Rather Accetta discloses storage device includes ADS (memory) stores a listing of all IP addresses within cluster.  ADS may be used to configure the IP addresses and generate the associated VNICs and IP addresses are assigned to a virtual network interface cards (VNICs) at a first cluster Node1 108.1  (first computer server) from ADS when the cluster is being configured, initiate communication with a device or Vs2 (second computer server)  outside the cluster using an IP address that is assigned to NIC (first network interface) and assign (set) an IP address i.e. 126.1 to NIC (first network interface) that enables a Vserver1 to initiate communication (first communication process) with a device or Vs2 (second computer server) outside the cluster (Accetta: [paragraph 0040-0043, 0053, 0060]).
    For Instance, The prior art of record (in particular, Hollis et al. (US 2018/0270109 A1, hereinafter as “Hollis”) does not disclose “obtain a type of the first device when the 
        Rather Hollis discloses network device (first computer server) includes multiple network interfaces and determine that multiple network interfaces are not connected to communicate with other node, SNMP retrieve configuration settings of network device and determine configuration settings of network interfaces i.e. IP addresses (first IP address and second IP address are not set to any network interfaces) (Hollis: [paragraph 0030, 0048]).
        For Instance, The newly discovered prior art reference Chen et al. (US 2003/0200321 A1, hereinafter as “Chen”) does not disclose “obtain a type of the first device when the second communication process enables communication with the first device with the temporary IP address, the type of the first device indicates a connection between the first network interface of the first computer server and the first device, the connection between the first network interface of the first computer server being one of an administrative Local Area Network (LAN), public LAN and interconnect with the second computer server” as recited by amended Independent Claims 1, 5 and 9.
     Rather Chen discloses DHCP server provides a temporary or dynamic host network address to a client device and IP addresses are allocated on an as-needed basis and are commonly applied to short-term connections, such as dial-up access to ISPs, and to 
           In light of response presented on December 28, 2020, no better art exists to teach all of the claims limitations as in Independent claims 1, 5 and 9. Therefore, no new grounds of rejections are made. No other previously made grounds of rejection remain. Claims 1, 5 and 9 are allowable.

7.     When taken in context the claim as a whole was not uncovered in the prior art, the dependent claims are allowed as they depend upon an allowable independent claims.

8.    Therefore, Claims 1-12 are considered allowable. Since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

9.     Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.


Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.